Citation Nr: 1548639	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected degenerative disc disease (DDD) of the lumbosacral spine with spondylolisthesis, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2008, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's claims were previously before the Board in November 2009 at which time they were remanded for additional development.  In June 2011, the Board denied the issue of an increased rating for the service-connected DDD with spondylolisthesis; the Board also remanded the issues of entitlement to an increased rating for left knee bursitis and entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, a Joint Motion for Partial Remand (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated that portion of the June 2011 Board decision, which denied an increased rating for the service-connected DDD with spondylolisthesis, and remanded the case to the Board for readjudication consistent with its Order.

In a March 2013 Board decision, the claim of entitlement to an increased rating for DDD with spondylolisthesis was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials as to all three claims in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran, through his attorney, recently submitted additional evidence directly to the Board.  The Veteran's attorney also submitted a written waiver of local consideration of this evidence; the waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issues of entitlement to an extraschedular rating for DDD of the lumbosacral spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The left knee bursitis is manifested by flexion limited to no less than 120 degrees and extension to zero degrees, with no more than minimal subluxation and no evidence of lateral instability.

2.  The DDD of the lumbosacral spine with spondylolisthesis has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5260, 5261, 5257 (2015).

2.  The criteria for a rating in excess of 40 percent for the DDD of the lumbosacral spine with spondylolisthesis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.1.59, 3.321, 4.10, 4.40, 4.45,
4.71a, DC 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & West Supp. 2015).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claims, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a June 2005 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the June 2005 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In a November 2009 letter, the RO notified the Veteran of the process by which effective dates and disability ratings are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, service treatment records (STRs), Social Security Administration (SSA) records, and lay statements.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was most recently afforded VA examinations in September 2014, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the September 2014 VA examination reports are sufficient relative to the claims, as they are predicated on consideration of the private and VA treatment records in the Veteran's claims file, as well as specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and they provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 10 percent evaluation for his service-connected left knee bursitis and a 30 percent evaluation for his service-connected DDD of the lumbosacral spine throughout the appeal period.  Nevertheless, analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a. Left knee bursitis

Service connection for subpatellar chondromalacia of the left knee was granted in August 1977, at which time a 10 percent evaluation was assigned.  In a May 1981 rating decision, the rating was decreased to a noncompensable (zero percent) evaluation, effective September 1, 1981.  In February 2002, the RO increased the assigned rating to 10 percent, effective April 24, 2002.  In the March 2006 rating action, which is currently on appeal, the RO rephrased the service-connected disability as 'left knee bursitis' and continued the assigned 10 percent evaluation.

The Veteran's left knee bursitis is currently rated as 10 percent disabling under DC 5257, which provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Also of potential relevance is DC 5260, which provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Separate ratings may be assigned for a knee disability under DCs 5257 and 5003 (degenerative arthritis) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In the Veteran's April 2005 claim for an increased rating, he asserted that his left knee "goes out occasionally and hurts a lot depending on the weather."

He was afforded a VA examination in July 2005 at which time he reported left knee pain.  The Veteran indicated that his daily activities are affected by his knee pain, and he cannot do any running, prolonged walking, squatting, or heavy lifting.  He reported that he experiences increased pain with repetition.  Upon physical examination, the examiner noted mild patellar tenderness and crepitus.  There was no effusion.  The examiner reported there was no objective evidence of instability or laxity.  Range of motion was from zero degrees of extension to 120 degrees of flexion with pain at the end of flexion motion.  The examiner noted, "[w]ith repetition, there is no increase in loss of range of motion due to pain, fatigue or weakness."  The examiner explained that the Veteran's gait is normal and he does not rely on assistive devices for ambulation.  The examiner diagnosed the Veteran with subpatellar bursitis of the left knee.  He further noted the Veteran's report of flare-ups of pain during which he "just has to get off [of] his feet and either lie or sit in the chair until his symptoms improve."  The examiner stated that he could not describe how much range of motion was limited by flare-ups without resorting to conjecture.

At the March 2008 Board hearing, the Veteran reported that his left knee gives out two to three times per month.  See the March 2008 Board hearing, pg. 3.  He uses a cane for ambulation.  Id. at pg. 4.  The Veteran reported some "light" swelling of the left knee.  Id. at pg. 6.  He stated that his condition has worsened since the July 2005 VA examination.

VA treatment records dated in April 2008 show that the Veteran was fitted with a left knee brace.

The Veteran was afforded another VA examination in December 2009, at which time he reported knee pain that increases to a severity of 5/10 with activity.  He stated that his knee pops.  He ambulates with a brace on his left knee.  The Veteran's gait is normal and his legs are symmetrical in appearance.  There was no tenderness of the left knee upon physical examination.  The examiner stated that the left knee was stable, although it had a positive McMurray's test.  There was no objective evidence of patellar instability.  The examiner noted that there was hyperesthesia of the left leg below the knee.  In addition, there was motor weakness in the dorsiflexion of the Veteran's toes.  The examiner reported minimal patellofemoral crepitation and a positive grind test.  The examiner failed to provide range of motion measurements.  The examiner diagnosed the Veteran with left knee chondromalacia patella with a history of instability.  The examiner opined, "[h]e does exhibit in the left knee weakened movement, excess fatigability and incoordination, which could be attributed to his sciatica and not to his knee disability."  The examiner further noted that the Veteran's neurological symptoms are permanent and are "attributed to no other disability than his back but specifically due to his back."  The examiner additionally opined, "[r]egarding his employability considering his age, impact, education, and the rather substantial problems he has, mainly with his back and the sciatica, it is my opinion that he would be unable to secure or follow substantially gainful occupation."

In July 2011, the Veteran was afforded another VA examination as to his left knee.  He indicated that he continued to use a left knee brace because his knee goes out on him.  His knee pain increases to a severity of 5/10.  His left knee pain is subpatellar and "the patella has gone out or subluxed on him and does so maybe as often as once a week."  The Veteran reported it "will take him an hour or two after the subluxation to be able to walk on this leg again."  The examiner indicated that the Veteran's left knee was positive for patellar grind and subluxation.  Range of motion testing showed forward flexion to 140 degrees with pain throughout the range of motion.  Extension was to zero degrees with pain.  There was no objective evidence of instability or effusion.  The examiner noted "decreased sensation in the lateral thigh and calf and lateral and dorsal aspect of [the Veteran's] foot on the left side only."  The Veteran complained of pain, weakness, stiffness, and giving way in the left knee, but no locking.  He also reported flare-ups of pain.  The examiner noted that "[t]here was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination."  The Veteran does not use crutches or a cane.  The left knee brace prevents instability.  The examiner noted that the Veteran had functional impairment such as problems with bending, lifting, twisting, and standing due to his back and knee problems.  The examiner reported that, because he has not observed the Veteran during a flare-up, he is unable to comment on his functional limitation during flare-ups.  The examiner stated that the Veteran "did not have any related instability or subluxation of the knee joint itself, although he did of the patellofemoral joint."  The examiner then opined that the Veteran was unable to secure and follow gainful employment due mainly to his back problem; although, the examiner noted that the unemployability was also due, in part, to the Veteran's left knee.

VA treatment records dated in February 2013 documented the Veteran's continuing complaints of knee pain.

In a March 2014 opinion, the examiner who provided the July 2011 VA examination report, again opined, "[i]t is my opinion that due to mainly his back problem he would be unable to secure and follow substantially gainful employment.  This is based on his orthopedic problems, specifically his back and knee."

The Veteran was afforded another VA examination as to his left knee in September 2014.  At this time, the examiner diagnosed the Veteran with left patellofemoral syndrome.  The Veteran reported daily left knee pain with occasional swelling.  He endorsed flare-ups; specifically, "[w]hen he walks over 1/4 mile or stands for more than twenty minutes, he has bilateral knee pain."  Range of motion testing demonstrated flexion to 130 degrees with pain; and extension to zero degrees without pain.  There was no additional limitation in motion of the knee following repetitive use testing.  The examiner noted that the Veteran exhibited the following functional loss or impairment of the left knee:  less movement than normal and pain on movement.  Upon physical examination, there was no tenderness or pain to palpation of the joint line or soft tissues of the knee.  Muscle strength was intact.  Joint stability tests revealed normal anterior, posterior, and medial-lateral stability.  There was no showing or history of recurrent patellar subluxation/dislocation.  The Veteran continued to use a left knee brace.  Arthritis was not demonstrated upon x-ray.  The examiner noted that the Veteran's left knee had the following impact on his ability to work:  "[l]imit standing to 20 minutes, walking to 1/4 mile and avoid repetitive kneeling.  He can do sedentary work."  The examiner opined that, with the exception of flare-ups, "at this time neither pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, nor when the joint is used repeatedly over a period of time."

In an October 2014 private vocational assessment, it was noted that the Veteran experiences muscle spasms in his legs and "[i]f he sits for any period of time, his knees 'lock up' and he has difficulty getting up and walking."  The vocational consultant noted the severity of the Veteran's back condition.  The vocational consultant opined that, based upon the Veteran's service-connected conditions, it is at least as likely as not that he is unable to secure and follow a substantially gainful occupation.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to recurrent subluxation or lateral instability of the left knee is not warranted.  As noted above, in rating the Veteran's disability under DC 5257, at 10 percent is warranted when there is slight subluxation or lateral instability; 20 percent when moderate; and 30 percent when severe.  See 38 C.F.R. § 4.71a, DC 5257.  In this regard, although the Veteran has reported that his knee goes out as often as once per week (see the VA examination dated July 2011), however, VA examinations in July 2005, December 2009, July 2011, and September 2014 reflect no more than slight subluxation or instability in the left knee.  There was no mention of subluxation or instability on the 2005 or 2009 examination.  The 2011 examination was positive for subluxation, but there was no finding of instability.  Joint stability testing in 2014 was negative for abnormality and there was not history or finding of subluxation.  While the evidence suggests some instability or subluxation, the mostly normal findings on examination and lack of significant outpatient treatment do not suggest that this is greater than 

slight.  As such, a disability rating greater than the currently assigned 10 percent for recurrent subluxation or lateral instability of the left knee is not for application.

The Board has considered the Veteran's left knee bursitis under other potentially applicable diagnostic codes for a higher rating.  However, a separate disability rating due to limitation of motion for the left knee is not warranted.  The VA examinations referenced above demonstrated, at worst, 120 degrees of flexion.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, the left knee exhibited zero degrees of extension on all examinations, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not diminish on any examination with repetition.  Additionally, although there is evidence of flare-ups of left knee pain, the Veteran reported that his knee pain only increases to a severity of 5/10.  Moreover, there is no documented limited range of motion to meet the criteria for compensation during a period of flare-up.

The Board recognizes that the Veteran's left knee bursitis is manifested by pain and flexion reduced to 120 degrees.  There is no x-ray evidence to corroborate a diagnosis of arthritis of the left knee.  As such, a separate disability rating is not warranted under DCs 5001 through 5010.  Noncompensable limitation of motion, which is not related to arthritis, that results in functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the left knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Additionally, a 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the left knee; therefore, a higher disability rating under DC 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DC 5258 because the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.

Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DCs 5262, 5263.

The Board has also considered whether an increased rating is warranted due to any neurologic manifestations of the Veteran's left knee bursitis.  Although the Veteran is shown to have pain and numbness in his left lower extremity, neurological evaluations show that sensory impairment of the left lower extremity is due to sciatica of the left lower extremity, which is already service-connected as due to the service-connected DDD of the lumbosacral spine.  See, e.g., the VA examination reports dated December 2009 and July 2011.  As such, there is no current clinical or diagnostic evidence of additional, separate neurologic impairment due to the left knee bursitis.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  While the Veteran reported episodes of giving way and patellar subluxation, and he is competent to do so, the record does not contain objective findings supporting a rating based on instability in excess of 10 percent.  The objective findings of stability and occasional subluxation of the left knee are based on specific testing done by a qualified examiner; the Veteran's claims of lack of stability in the knee joint are not convincing.

The Board has considered whether a staged rating is appropriate under Hart, but as the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, a staged rating is not warranted.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for the Veteran's service-connected left knee bursitis.

The Board also finds that the Veteran's left knee bursitis does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's left knee bursitis and symptoms.  Although there is some evidence that the Veteran's left knee has negatively impacted his employability, the evidence does not show that the severity of the left knee bursitis has exceeded the rating criteria.  To this end, the Veteran's occasional subluxation, pain, and minimal limitation of motion are contemplated under the pertinent rating criteria, as described above.  Thus, the Board finds that the Veteran's currently assigned disability rating is appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his left knee symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by these service-connected disabilities that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

b. DDD of the lumbosacral spine with spondylolisthesis

The Veteran's DDD of the lumbosacral spine with spondylolisthesis is current rated under 38 C.F.R. § 4.71a, DC 5242 [intervertebral disc syndrome].

The General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243 provides for the rating of disabilities of the spine. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the formula is as follows (only the relevant information for this appeal is listed):  Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent).  38 C.F.R. § 4.71a (2015).

The General Rating Formula is to be used for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  DC 5243 states that IVDS can be evaluated under either formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a.

The formula for rating IVDS allows for a rating of 40 percent for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243 (2015).  A 60 percent rating is allowed when there is incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

In this matter, the Veteran contends that his service-connected DDD of the lumbosacral spine with spondylolisthesis has gotten worse.  The disability is currently rated at 40 percent (from October 30, 1991).  In his April 2005 claim, he stated that his back was painful and incapacitating.  He described having a burning sensation in his back.

A February 2002 report by a private orthopedic surgeon reflects complaints termed similar to those made in 1998.  The Veteran had tightness, soreness and muscle spasm of the low back.  This was diagnosed in 1977 as spondylolisthesis.  The Veteran was scared to have surgery that was recommended in 1995.  He complained of pain regarding neck.  The Veteran walked with an antalgic gait favoring left side because the "left leg [gave] way" so he guarded it.  Lower extremity reflexes and strength were within normal limits.  The Veteran suffered from low back pain.  There was tenderness to the palpation of spine.  The impression was:  "chronic lumbar spasm and low grade radicular irritation secondary to a mechanical spondylolisthesis problem."

In July 2005, the Veteran received a VA joint examination.  He gave a history of low back pain.  X-rays from 1992 showed spondylolisthesis and degenerative disc disease.  Since June 2002, the Veteran had increased pain and muscle spasms.  Range of motion measurements were as follows:  forward flexion 0 to 60 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees with pain, right lateral rotation to 15 degrees with pain, and left lateral rotation to 20 degrees with pain.  The examiner commented that the Veteran's gait was normal and no assistive devices are used.  There was no additional limitation of motion with repetitive use.  The back was painful on motion.  There was mild tenderness and muscle spasms present but no weakness.  There were no neurological findings and no incapacitating spells.  The examiner explained that when the Veteran had flare ups, he would either lie or sit in a chair until his symptoms improved.  There was no increase in loss of range of motion upon repetition.

At the March 2008 Board hearing, the Veteran said that VA issued him a back brace, but strap is currently broken.  See the March 2008 Board hearing transcript, pg. 9.  He described a "tingling" sensation in his feet.  Id. at pg. 10.  The Veteran said that aching pain and muscle spasms were his main back symptoms.  Id. at pg. 16.

In December 2009, the Veteran received a new VA joint examination.  The Veteran reported discomfort with activity throughout his mid to lower spine.  He took a muscle relaxant and a pain pill.  The examiner noted that the Veteran was cooperative and did not "symptom amplify."  He got in and out of a chair without difficulty.  His legs appeared symmetrical.  His gait was normal and he was able to heel and toe walk with some difficulty, mainly from pain in his back.  He reported lumbosacral pain, which radiated into his left lower extremity.  The examiner opined that the Veteran's neurological symptoms "are permanent and may be attributed to no other disability than his back, but specifically due to his back."  The Veteran reported no bowel or bladder complaints.  Physical examination revealed that the Veteran stood straight, his pelvis was level, and he had no clinical tenderness.  His range of motion was as follows: forward flexion to 50 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 15 degrees with pain.   The diagnosis was chronic lumbar sprain with grade one spondylolisthesis and left-sided sciatica.  The Veteran also had DDD with a spina bifida occulta at S1.  He had marked symptoms.  The examiner stated that the Veteran spent half his time in a recliner, but was not ordered to do so by a physician.  The examiner then went on to refer to this recliner time as "incapacitating episodes."  He was able to walk without assistance.  He had flare ups, painful motion, weakness and spasms.  The examiner noted that the Veteran's functional impairment is that he cannot bend, twist, lift or get around much because of pain in his back and to a lesser degree his sciatica.  The examiner opined that, "[r]egarding his employability considering his age, impact, education and the rather substantial problems he has, mainly with his back and his sciatica, it is my opinion that [the Veteran] would be unable to secure or follow substantially gainful occupation."

The Veteran was afforded another VA examination in July 2011, which addressed his lumbosacral spine disability.  The Veteran reported that his low back symptoms can be a severity of 10/10 upon "leaning over with bending, lifting or twisting."  He stated that, on average, his pain will be in the 3-4/10 range.  He did not report any bowel or bladder problems.  The Veteran reported that he has been unable to work since the 1990s due to his back problems.  Upon physical examination, the examiner reported that the Veteran does not amplify his symptoms.  He is able to walk without a limp, and can walk heel to toe.  The Veteran stands straight, his pelvis is level, and his leg length is equal.  Range of motion measurements were as follows:  forward flexion to 75 degrees with pain, extension to 20 degrees, left lateral flexion to 15 degrees with pain, right lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees.  The examiner diagnosed the Veteran with chronic lumbar sprain with spondylolisthesis, DDD, left-sided sciatica and first sacral vertebral spina bifida occulta.  The examiner noted that the Veteran does complain of pain, weakness, and stiffness.  There is no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran does not rely upon an assistive device for ambulation.  The Veteran reported pain in his back after walking approximately a quarter of a mile.  He stated that he "spends about half of his time in the recliner because of pain in his back.  About fifty percent of the time he stays recumbent."  The examiner noted that the Veteran has not been ordered to bed rest by a physician.  He has no ankylosis.  The examiner noted that functional impairment is demonstrated in problems with bending, lifting, twisting, and walking.  The examiner reported that the Veteran "did not demonstrate weakened movement, excess fatigability or incoordination attributable to his service-connected disability."  He further indicated that because he did not observe the Veteran during a period of flare-up, he was unable to comment on the Veteran's functional limitation during flare-ups.  The examiner opined that, "due to mainly his back problem, [the Veteran] would be unable to secure and follow substantially gainful employment." 

In a March 2014 opinion, the examiner who provided the July 2011 VA examination report, again opined, "[i]t is my opinion that due to mainly his back problem he would be unable to secure and follow substantially gainful employment.  This is based on his orthopedic problems, specifically his back and knee."

In September 2014, the Veteran was afforded another VA examination in order to address the severity of his lumbosacral spine disability.  The Veteran reported that he experiences daily pain, which limits the range of motion of his lumbar spine.  The Veteran stated that he is able to sit for 30 minutes, stand for 20 minutes, and walk for a 1/4 mile.  He does not lift more than 20 pounds.  The Veteran reported flare-ups of back pain with repetitive motion.  He stated that, during flare-ups, he cannot move for a few minutes.  The Veteran was unable to provide degrees of impairment during flare-ups and, as such, the examiner could not identify any functional impairment in degrees without resorting to speculation.  Range of motion measurements showed forward flexion to 60 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  There was no additional limitation of motion following repetitive use testing.  The examiner noted that "[e]xcept for notes in flare-ups [section] above, at this time neither pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  Functional impairment was demonstrated due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was no localized tenderness, muscle spasm, guarding, or atrophy.  Sensation and reflexes of the bilateral lower extremities was intact.  There was mild intermittent pain of the left lower extremity.  The examiner stated that there were no other neurologic abnormalities or findings related to the service-connected lumbosacral spine disability.  The examiner confirmed a diagnosis of IVDS, but noted that the Veteran has not had any incapacitating episodes over the past twelve months due to IVDS.  The examiner reported that the Veteran's lumbosacral spine disability does impact his ability to work.  Specifically, the examiner stated that the disability limits "sitting to 30 minutes, standing to 20 minutes, avoid repetitive bending, limit walking to 1/4 mile, lifting to 20 minutes.  He drives his wife to dialysis three times a week, 40 minutes each way for the past year."  The examiner concluded, "[h]e can do sedentary work."

In an October 2014 private vocational assessment, it was noted that the Veteran experiences muscle spasms in his legs and "[i]f he sits for any period of time . . . he has difficulty getting up and walking."  The vocational consultant noted the severity of the Veteran's back condition.  The vocational consultant opined that based upon the Veteran's service-connected conditions, it is at least as likely as not that he is unable to secure and follow a substantially gainful occupation.

The Board has considered the evidence and finds that an increased rating beyond the current 40 percent is not warranted.  At no point was there any evidence of unfavorable ankylosis or any ankylosis of the lumbar spine.  38 C.F.R. § 4.71a.  Although the range of motion measurements, including forward flexion, varied, the Board finds that the rating is appropriate for the Veteran's disability picture.

The Veteran is currently being rated under DC 5243 for IVDS.  Under this code, he may be rated under either the general spine formula or the IVDS formula, whichever is higher. 38 C.F.R. § 4.71a, DC 5243.  The Board finds he receives a higher rating for his limitation of motion rated under the general formula.  As explained by the December 2009, February 2011, and September 2014 VA examiners, the Veteran has not been prescribed bed rest by a physician.  The December 2009 examiner did refer to "incapacitating episodes"; however, as the Board explained "incapacitating episodes" is a term of art defined by the code.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  Bed rest has not been prescribed by a physician; as a result the Veteran is properly rated under the general formula and an increase is not warranted.

As explained, the Veteran has already been awarded a separate rating for sciatica of the left lower extremity.  See the rating decision dated February 2011.

The Board has considered the reported pain and flare-ups upon use, as required by DeLuca, 8 Vet. App. at 205-206.  However, there is no basis for a rating in excess of 40 percent based on limitation of motion due to any functional loss as the Veteran is receiving the maximum schedular rating for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Veteran has pain, flare ups and weakness.  However, deformity and atrophy due to his service-connected DDD with spondylolisthesis have not been found to exist to a degree that an increase under DeLuca is warranted.

The Board has considered whether a staged rating is appropriate under Hart, but as the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, a staged rating is not warranted.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for the Veteran's service-connected DDD of the lumbosacral spine with spondylolisthesis.

The Veteran's entitlement to an increased rating for DDD with spondylolisthesis based upon extraschedular considerations will be discussed in the remand section below.


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee bursitis is denied.

Entitlement to a schedular rating in excess of 40 percent for DDD of the lumbosacral spine with spondylolisthesis is denied.


REMAND

With respect to the matter of extraschedular consideration for the service-connected DDD of the lumbosacral spine with spondylolisthesis, the Veteran and his attorney have repeatedly asserted that this disability is more severe than is contemplated by the current rating schedule.  See, e.g., the Attorney's statement dated May 2015.  Most recently, the Veteran's attorney submitted a letter, from an orthopedic surgeon, which described the inadequacy of the current ratings schedule, in particular the rating criteria based upon incapacitating episodes for IVDS.  See the letter from Dr. D.M. dated May 2013.  The Board also recognizes that there is evidence of record demonstrating that the Veteran's service-connected DDD of the lumbosacral spine has a substantial interference with his employment.  See, e.g., the VA examinations dated December 2009 and July 2011, and the VA medical opinion dated March 2014; see also the private vocational assessment dated October 2014.  This evidence is consistent with the assertions of the Veteran's attorney regarding the potential impact of the lumbosacral spine disability on the Veteran's employment beyond that which is contemplated by the current rating criteria.

In addition, with respect to the Veteran's claim of entitlement to a TDIU, the Board finds that, although the Veteran fails to meet the criteria for a schedular rating for entitlement to a TDIU, there is medical evidence of record suggesting that he is unemployable due to the cumulative impact of his service-connected disabilities.  See, e.g., the VA examinations dated December 2009 and July 2011, and the VA medical opinion dated March 2014; see also the private vocational assessment dated October 2014.  Accordingly, the Board finds that the Veteran's claim requires consideration of TDIU on an extraschedular basis.

Thus, in consideration of the assertions of the Veteran and his attorney, as well as the medical evidence of record, the Board finds that the Veteran's increased rating and TDIU claims should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if an extraschedular rating is warranted under 38 C.F.R. §§ 3.321, 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his DDD of the lumbosacral spine with spondylolisthesis in accordance with the provisions of 38 C.F.R. § 3.321(b) and/or an extraschedular award based upon TDIU pursuant to 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issues.

2.  After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a Supplemental Statement of the Case and allow appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


